Case 3:17-cv-00629-MPS Document 74 Filed 03/28/19 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

BRIAN HOPKINS, JONELL HOPKINS
INDIVIDUALLY, JONELL HOPKINS
PPA JOSEPH HOPKINS, JONELL
HOPKINS PPA LUKE HOPKINS,
JONELL HOPKINS PPA EVE HOPKINS
AND JAKE HOPKINS

Plaintiffs No.: 3:17-cv-00629-MPS
Vv.
METRO-NORTH COMMUTER RAILROAD
COMPANY and KAWASAKI RAIL CAR, INC.
AND KAWASAKI MOTORS
MANUFACTURING CORP., USA
Defendants
KAWASAKI] RAIL CAR, INC. AND
KAWASAKI MOTORS MANUFACTURING
CORP., USA

Defendant/Third-Party Plaintiffs
v.

METRO-NORTH COMMUTER RAILROAD
COMPANY AND TRANS TECH OF 8.C., INC.

Defendant/Third-Party Defendants.

JOINT MOTION TO MODIFY SCHEDULING ORDER
Pursuant to FRCP 16(b)(4) and Local Rule 16 (b) the parties hereby jointly move
for a final modification of the scheduling order (Document 63) to extend the deadlines for
completion of discovery. In support of this motion, the parties represent the following:

1. The current fact discovery deadline is March 31, 2019
Case 3:17-cv-00629-MPS Document 74 Filed 03/28/19 Page 2 of 6

. As this court is aware, the Plaintiff in this case sustained severe injuries when he
was exposed to an electrical arc flash while working for Metro-North on a train
car in an area of the New Haven Yard licensed te Defendant, Kawasaki.

. Mr. Hopkins injuries have resulted in more than thirty hospitalizations including
four more times since the last discovery order was issued on October 24, 2018.
Plaintiff is scheduled to undergo additional major skin graft surgery on March 27.
2019 and again in May, 2019.

. The consolidated cases before this Court include a negligence action by Plaintiff
against Metro-North under the Federal Employers Liability Act; Metro-North’s
Third-party Complaint against Kawasaki, a lawsuit by Mr. Hopkins, his wife, and
four children against Kawasaki under the Connecticut Products Liability Act,
among other claims and Kawasaki’s Third-party Complaints against Metro-North
and against its subcontractor Third-party Defendant, Trans Tech.

All parties have cooperated and have conducted extensive discovery since the last
request for extension. This extension is not requested due to neglect, but based
upon the complexities that continue to arise during discovery.

Regarding Metro-North, since November, there have been four separate multiple
day sessions where depositions were held from fact witnesses, Daniel Schick (two
days); Jim Heimbeucher, (day four of four); Norbert Joseph (two days) Amir
Rahimi (two days); Joseph Streany (day one of two); and Dwight Sowden (two
days). Metro-North Bates stamped documents are currently at 3941

Kawasaki Bates stamped documents are currently at 12568
Case 3:17-cv-00629-MPS Document 74 Filed 03/28/19 Page 3 of 6

9.

10,

11.

12.

13.

Regarding Trans Tech, since November, depositions were held in South Carolina
on two different occasions consisting of Tammy Herold (one day); Stacy Smith
(two days); Ian Paradis (one day); Rick Lockridge (one day}. In between the first
round of South Carolina testimony and the second round, a Production of
Documents response was provided to counsel by Trans Tech on a zip drive,
containing 224,618,158,901 bytes (224.64 GB of data) consisting of 12,424 items.
On January 16, 2019 the parties participated in a second settlement conference
with Magistrate Judge William I. Garfinkel. A third settlement conference has
been scheduled for June 12, 2019, Additionally, the parties have contemplated a
private mediation session but need to complete additional discovery prior to
engaging in further negotiations.

Despite the parties’ best efforts, there remains significant discovery to complete.
Defendants Metro-North and Kawasaki are still responding to Plaintiffs most
recent Request for Production of Documents. Additionally, several recent
requests were made on the record at the depositions of Dwight Sowden held on
March 20" and 21*' and once those transcripts are finalized, those requests will
need to be formalized.

The parties have discussed and agreed that depositions of Kawasaki employee
Anthony Clarizio, Metro-North employees Stanley Tsoi, David Dykstra (two
days), former Metro-North employee Ronald Richetelli, as well.as day two of
Metro-North employee Joseph Streany need to be completed. Two more trips to

South Carolina are contemplated, one to complete the deposition of Rick
Case 3:17-cv-00629-MPS Document 74 Filed 03/28/19 Page 4 of 6

14.

15.

16.

17,

18.

Lockridge and Ian Paradis and another to compete 30(b)(6) depositions which are
expected to take an additional two to three days.

Once the aforementioned are completed, Metro-North 30(b)(6) depositions are
expected to take a minimum of three days and there may be Kawasaki 30(b)(6)
depositions that also need to be scheduled.

During the months of November through March, not only have the parties
conducted extensive discovery, but lead counsel for Metro-North, Mr. Fineman
and lead counsel for Trans Tech, Mr. Riley both welcomed new additions to their
families which necessitated some flexibility in scheduling — although the parties
did plan for and proceed with depositions in South Carolina and Connecticut in
their respective absences.

Unexpected illnesses of one witness and one attorney and one attorney’s family
member have resulted in last minute postponements of three depositions, These
three postponed depositions would have comprised at least four deposition days.
As the case has evolved, it has become apparent, in fairness to Trans Tech that a
staggered expert disclosure deadline should apply to it which necessitates an
additional 30-day period for expert discovery.

Accordingly, the parties request a final modification of the scheduling order as
follows:

Fact Discovery to be completed by: July 31, 2019

Plaintiff will designate trial experts and
provide reports by: August 9, 2019

Defendants Metro-North and Kawasaki will

designate trial experts and provide reports
by: September 10, 2019
Case 3:17-cv-00629-MPS Document 74

* Third-party Defendant Trans Tech will
designate trial experts and provide
reports by:
© All expert discovery will be completed by:
e Dispositive Motions will be submitted by:

® Joint Trial Memorandum due:

Filed 03/28/19 Page 5 of 6

October 8, 2019

November 8, 2019
December 9, 2019
January 13, 2020

(Or 30 days from the Courts ruling on
dispositive motions)

19. Lastly, the parties wish to impress upon the Court that this final request for an

extension was not taken lightly. All of the attorneys involved in this case are in agreement

that it is one of the most complex and time consuming cases each counsel has experienced in

their lengthy careers. We sincerely appreciate whatever consideration the Court will afford

our request.
DATED: March 28, 2019

‘si Steven L. Kantor

STEVEN L, KANTOR, ESQ. (ct26837)
The Kantor Law Firm

Attorney for Plaintiff

5800 Main Street

Williamsville, New York 14221
716-626-0404 - Telephone
716-626-0412 — Facsimile
kantorlaw@roadrunner.com

/s/ B Fineman

BECK FINEMAN, ESQ. (ct27648)

Ryan Ryan Deluca, LLP

Attorney for the Defendant
Metro-North Commuter Railroad

1000 Lafayette Blvd.

Suite 800

Bridgeport, CT 06604

203-541-5018 — Telephone

203-549-6655 - Facsimile

bsfineman@ryandelucalaw.com

/s/ Kevin Shea

KEVIN SHEA, ESQ. (ct13781)
Clendenen & Shea, LLC
Attorney For Plaintiff

400 Orange Street

New Haven, Connecticut 06511
203-787-1183 - Telephone
203-787-2847 — Facsimile
kces@clenlaw.com

/s/ Mark J, Claflin

MARK J. CLAFLIN, ESQ. (ct06218
Attorney for Defendant, Kawasaki
Howd & Ludorf, LLC

65 Wethersfield Avenue

Hartford, CT 06114

860-249-1361 - Telephone
melaflin@HL-Law,com
Case 3:17-cv-00629-MPS Document 74 Filed 03/28/19 Page 6 of 6

/s/ Mark A. Riley

MARK A. RILEY, ESQ. (ct28439}

Conway Stoughton, LLC

Attorney for Third-Party Defendant Trans Tech of S.C., Inc.
641 Farmington Avenue

Hartford, Connecticut 06105

860-523-8000 — Telephone

860-523-8002 — Facsimile

mriley@conwaystoughton.com

SO ORDERED:

 

Honorable Judge Michael P. Shea
